SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2007 Commission File Number:000-49650 A/S STEAMSHIP COMPANY TORM (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 1 is a copy of Announcement No. 9 - 2007 issued by A/S STEAMSHIP COMPANY TORM (the "Company") to The Copenhagen Stock Exchange on May 9, 2007 Exhibit 1 FIRST QUARTER REPORT 2007 Profit before tax for the first quarter of 2007 was USD 680.2 million, including a gain of USD 643.3 million from the sale of the Norden shares The profit forecast for 2007 of USD 780-800 before tax is maintained. Highlights ▪ Including the profit from the sale of the Norden shares, the profit for the first quarter of 2007 was USD 680.2 million before tax and USD 674.4 million after tax. Excluding the profit from the sale of the Norden shares, the profit before tax for the first quarter of 2007 was USD 36.9 million. The profit is in line with expectations. ▪ The cash flow from operations for the quarter was USD 48.1 million. ▪ Earnings per share (EPS) were USD 19.5 for the first quarter of 2007 against USD 1.7 for the same period last year. ▪ Return on Invested Capital (RoIC) was 13.9% p.a., and Return on Equity (RoE) was 57.5% p.a. for the quarter. At 31 March 2007, equity amounted to USD 1,389.4 million (DKK 7,767 million). A dividend of DKK 419 million (USD 76 million) was paid in April. ▪ Product tanker rates have been in line with expectations at the end of the first quarter and going into the second quarter. The period tanker market remains strong, and we expect a sustained positive performance for the rest of the year. At 31 March, the Company had covered 40% of the remaining earning days in 2007. ▪ In line with expectations, rates in the Bulk Division remain very high. At 31 March, the Company had covered 88% of the remaining earning days in 2007. ▪ Toward the end of the first quarter, TORM sold its entire shareholding in Norden. The shares were sold through a book-building offer at a total price of DKK 3,940 million (USD 704 million). TORM’s gain on the investment in Norden was DKK 3,599 million (USD 643 million), while the total gain of the investment incl. dividends has been DKK 4,079 million (USD 725 million). ▪ On 17 April 2007, TORM announced that the Company intends to launch a share buyback programme in the second quarter of 2007 in the amount of DKK 2 billion. ▪ On 17 April 2007, TORM announced that the Company, in collaboration with Teekay, had entered into an agreement with OMI (NYSE:OMM) (www.omicorp.com) to acquire the entire share capital of OMI. The agreement was unanimously approved and recommended by OMI’s Board of Directors, and the offer was submitted to OMI’s shareholders on 27 April 2007 with an intended offer period of 4 weeks. TORM will take over a total of 26 product tankers, 11 of which are MR tankers, 13 Handysize tankers and two are LR1 tankers, when OMI is taken over. ▪ As a result of the sale of the Norden shares, on 2 April TORM upgraded its profit forecast for 2007 to USD 780-800 before tax. This forecast is maintained. However, transaction and restructuring costs related to the acquisition of OMI are not included in the forecast. Teleconference TORM’s Management will review the report on the first quarter of 2007 in a teleconference and webcast (www.torm.com) today, 9 May 2007, at 17.00 Copenhagen time (CET). To participate, please call 10 minutes before the call on tel.: +45 3271 4607 (from Europe) or +1 (from the US). A replay of the conference will be available from TORM’s website. Contact A/S Dampskibsselskabet TORM Telephone +45 39 17 92 00 Tuborg Havnevej 18 Klaus Kjærulff, CEO DK-2900 Hellerup – Denmark Million USD Q1 2007 Q1 2006 2006 Income statement Revenue 162.0 161.7 603.7 Time charter equivalent earnings (TCE) 126.1 129.5 455.4 Gross profit 69.1 86.0 271.4 EBITDA 60.4 82.0 301.0 Operating profit 45.6 66.9 242.1 Financial items 634.6 -7.6 -1.0 Profit before tax 680.2 59.3 241.1 Net profit 674.4 57.7 234.5 Balance sheet Total assets 2,228.6 1,859.8 2,089.0 Equity 1,389.4 945.6 1,280.8 Total liabilities 839.2 914.2 808.2 Invested capital*) 1,332.8 1,281.5 1,298.5 Net interest bearing debt 659.1 676.1 662.0 Cash flow From operating activities 48.1 75.7 232.5 From investing activities -45.2 -119.5 -117.6 Thereof investment in tangible fixed assets -45.3 -119.7 -262.4 From financing activities 20.3 7.4 -238.6 Net cash flow 23.2 -36.4 -123.7 Key financial figures Margins: TCE 77.8 % 80.1 % 75.3 % Gross profit 42.7 % 53.2 % 44.9 % EBITDA 37.3 % 50.7 % 49.8 % Operating profit 28.1 % 41.4 % 40.1 % Return on Equity (RoE) (p.a.)**) 57.5 % 24.9 % 21.5 % Return on Invested Capital (RoIC) (p.a.) 13.9 % 21.8 % 19.6 % Equity ratio 62.3 % 50.8 % 61.3 % Exchange rate USD/DKK, end of period 5.59 6.17 5.66 Exchange rate USD/DKK, average 5.69 6.21 5.95 Share related key figures Earnings per share,
